DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art found was Gokhale et al (US 11,099,944 B2) which teaches “the network module permits the media agent to communicate with other components with the system and hosted services via one or more proprietary and/or non-proprietary network protocols or APIs (including cloud service provider APIs, virtual machine management APIs, and hosted service provider APIs). The deduplication module performs deduplication of data objects and/or data blocks to reduce data redundancy in the cell (column 12 lines 32-47), alone or in combination, does not teach or fairly suggest claims 1, 11 and 20. Particularly, the prior art does not teach or fairly suggest the claimed features in combination with all of the other claimed limitations “collecting, by said processor executing MAC based APIs and out of bound APIs, location and activation sight information via said image retrieval devices; collecting, by said processor from a metadata database, object elevation movement, and abstraction attributes within said images; detecting, by said processor based on said object elevation, movement, and abstraction attributes of objects within said images, obstruction characteristics associated with obstruction objects of said objects located within a coverage of said telecom network; mapping, by said processor, said obstruction characteristics with login and disturbance patterns of said telecom network; and determining, by said processor based on results of said mapping, an alternative transmission location within said telecom network, wherein said alternative transmission location comprises improved transmissions characteristics with respect to said transmission location” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the specification teaches on (page 5 paragraph (0042)) the computer readable media is broadly defined as a signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/           Examiner, Art Unit 2424    

                                                                                                                                                                                         /Mulugeta Mengesha/Primary Examiner, Art Unit 2424